DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Claims 1-12		Elected
Claims 13-20		Withdrawn (non-elected)
Prior Art Reference:
Dostinov et al.	USPAP 2015/0023753 A1

Response to Arguments
Applicant's election with traverse of Group I, claims 1-12 in the reply filed on 12/16/2021 is acknowledged.  The traversal is on the ground(s) that “…both the apparatus independent claim 1 and the method independent claim 13 both have similar structural features, which would result in providing efficient searching efforts for both independent claims.”  This is not found persuasive because
(1) the search required for the elected invention would not necessarily include a search for the unelected invention since the inventions are classified in different classes, and/or (2) examination is not limited simply to search. In addition to the search, much of the examination is devoted to determining patentability of the claims. Said determination requires the formulation of rejections and responding to applicant's argument with regard to same. The additional search and the determination of patentability for multiple, patentably distinct inventions would place serious burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dostinov et al. (USPAP 2015/0023753 A1).

Regarding claim 1, Dostinov discloses a shear pin assembly (abstract) for securing to a face sheet of a honeycomb core sandwich panel structure and to engage a support structure, comprising:
a head member (118) having a first width dimension (fig. 1);
a neck section (116) secured to the head member (118) with the neck section (116) having a second width dimension (fig. 1) less than the first width dimension (fig. 1);
a flange (102) secured to the neck section (116) with the flange (102) extending in a direction away from the neck section (116); and
a pin member (108) which extends from the flange (102) in a direction away from the head member (118).

Regarding claim 2, Dostinov discloses the shear pin assembly of claim 1, wherein the first width dimension (fig. 1) of the head member (118) includes a first diameter (fig. 1).

Regarding claim 3, Dostinov discloses the shear pin assembly of claim 2, wherein the head member (118) defines a rim portion (fig. 1) which extends circumferentially about the head member (118).

Regarding claim 5, Dostinov discloses the shear pin assembly of claim 1, wherein the neck section (116) extends from the head member (118) in a direction transverse with respect to the first width dimension (fig. 1) of the head member (118).

Regarding claim 6, Dostinov discloses the shear pin assembly of claim 5, wherein the neck section (116) defines a curved surface (116; fig. 4) which extends away from the head member (118) along the direction.

Regarding claim 7, Dostinov discloses the shear pin assembly of claim 1, wherein the flange (102) has a third width dimension (fig. 1) greater than the second width dimension (fig. 1) of the neck section (116).

Regarding claim 8, Dostinov discloses the shear pin assembly of claim 1, wherein the flange (102) extends in a transverse direction to the pin member (108) and the flange (102) defines a first surface (106) which faces in a direction toward the head member (118).

Regarding claim 9, Dostinov discloses the shear pin assembly of claim 8, wherein the flange (102) defines a second surface (104) which faces in a direction away from the head member (118).

Regarding claim 10, Dostinov discloses the shear pin assembly of claim 1, wherein the pin member (108) extends in the direction away from the head member (118) and has a central axis (fig. 1) which is aligned with a central axis (fig. 1) of the head member (118).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dostinov et al. (USPAP 2015/0023753 A1).

Regarding claim 4, Dostinov discloses the shear pin assembly of claim 3, except for wherein the rim portion (fig. 1) defines a plurality of knurls which extend from the rim portion (fig. 1).
	However, it would have been an obvious matter of design choice wherein the rim portion defines a plurality of knurls which extend from the rim portion, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Dostinov.

Regarding claim 11, Dostinov discloses the shear pin assembly of claim 10, except for wherein the flange (102) defines a first set of threads and the pin member (108) defines a second set of threads wherein the first set of threads and the second set of threads have compatible configurations to engage one another.
	However, it would have been an obvious matter of design choice wherein the flange defines a first set of threads and the pin member defines a second set of threads wherein the first set of threads and the second set of threads have compatible configurations to engage one another, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Dostinov.
	Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the flange defines a first set of threads and the pin member defines a second set of threads wherein the first set of threads and the second set of threads have compatible configurations to engage one another, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  

Regarding claim 12, Dostinov discloses the shear pin assembly of claim 11, further including additional threads are defined by the neck section (116) and the head member (118) which have a compatible configuration with the second set of threads of the pin member (108).
	However, it would have been an obvious matter of design choice wherein further including additional threads are defined by the neck section and the head member which have a compatible configuration with the second set of threads of the pin member, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose. It appears that the invention would perform equally well as the invention disclosed by Dostinov.
	Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein further including additional threads are defined by the neck section and the head member which have a compatible configuration with the second set of threads of the pin member, since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd